Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is responsive to:  an original application filed on 13 May 2020.  
2.	Claims 1-20 are currently pending.  Claims 1, 11, and 19, are independent claims. 
3.	The IDS submitted on 13 May 2020 has been considered. 
REASONS FOR ALLOWANCE
4.	Claims 1-20 are allowed over the prior art of record.
                 The following is a statement of reasons for the indication of allowable subject matter:
In interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.
The prior art of record does not teach: 
		“receiving a video stream from a user device that is destined for a recipient device at the core network of the wireless carrier network, the video stream having a video quality that at least meets a quality threshold for behavioral biometric analysis… downgrading the video quality of the video stream to generate a downgraded video stream that prevents behavioral biometric analysis and transmitting the downgraded video stream to the recipient device” 

The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

5.	The below prior art made of record is the closest found but they do not the limitations emphasized above.
	Ionita et al. U.S. Patent Application Publication No. 2017/0289144, teaches determining a threshold quality of images captured of biometric images and sending the captured biometric data to other devices in paragraphs 5-7 and 23-24.	
	Smith et al. U.S. Patent Application Publication No. 2016/0248809, teaches determining policies based on the environment and processing data (i.e. video) in accordance with the security level in the Abstract.  Smith also teaches implementing the security level (i.e. policy) may include reducing the resolution of the image captured in paragraph 44.
Conclusion

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Tran whose telephone number is (571) 272-3842.  The examiner can normally be reached from 7:30 am to 4:00 pm.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached at (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        7 May 2022